            Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 1 of 11




                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KAYLA STOCKDALE,                                                          CIVIL ACTION
             Plaintiff,

                  v.

ALLSTATE FIRE AND CASUALTY                                                NO. 19-845
INSURANCE COMPANY,
               Defendant.

                                         MEMORANDUM OPINION

         This case addresses the scope of the Pennsylvania Supreme Court’s decision in Gallagher

v. GEICO Indemnity Co., 201 A.3d 131 (Pa. 2019). Specifically, it addresses the extent to which

Gallagher found the “household exclusion” inconsistent with the Pennsylvania Motor Vehicle

Financial Responsibility Law’s (“MVFRL”), 75 Pa. C.S.A. §§ 1701 et seq., requirement that

insureds knowingly waive stacked coverage. Defendant argues that Gallagher should be read

narrowly; should not be understood as invalidating the exclusion entirely; and does not apply in

this case. Plaintiff argues that Gallagher should be read broadly and does apply in this case. 1

Because the Pennsylvania Supreme Court invalidated the household vehicle exclusion in all

personal auto insurance policies in which such an exclusion operates as a de facto waiver of

stacked coverage, Defendant’s Motion for Summary Judgment will be denied and Plaintiff’s

Partial Motion for Summary Judgment will be granted.

       I.    FACTS 2

         The following facts are not in dispute. Plaintiff, Kayla Stockdale, is a Pennsylvania

1
 Plaintiff sues on behalf of herself and similarly situated persons. However, a class has yet to be certified in this
case.

2
  Portions of the fact section are taken directly from the Court’s June 17, 2019 Opinion granting in part and denying
in part Defendant’s motion to dismiss. See Stockdale v. Allstate Fire & Cas. Ins. Co., 390 F. Supp. 3d 603, 605
(E.D. Pa. 2019). No discovery was conducted in this case and the facts remain the same as they were at the motion
to dismiss stage.
           Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 2 of 11




resident who, at all times relevant here, resided with her parents, Mark and Jacqueline Sanders.

Both Stockdale and her parents held car insurance policies with Defendant, Allstate Fire and

Casualty Insurance Company.

         Stockdale’s policy (the “Stockdale Policy”) provided $25,000 in uninsured and

underinsured motorist coverage for her one vehicle, 3 while her parents’ policy (the “Sanders

Policy”) provided $100,000 in uninsured and underinsured motorist coverage for each of their

three vehicles. The Sanders also paid to “stack” their underinsured motorist coverage, meaning

the Sanders elected to combine the insurance coverage of individual vehicles within their policy

(“intra-policy stacking”) and across policies (“inter-policy stacking”) to increase the amount of

total coverage available; Stockdale did not. 4

         On June 10, 2017, while riding as a passenger in her vehicle, Stockdale was injured in a

collision with another driver, Ronald Pagliei. Her injuries as a result of the accident were

permanent and severe, and she sought recovery for those injuries. Stockdale first made a claim

against Pagliei. With the approval of Allstate, she settled that claim for $100,000, the limit of

liability coverage under Pagliei’s policy. Stockdale also made a claim for underinsured motorist

coverage under the Stockdale Policy. Allstate approved the claim and provided her with

$25,000, the limit of underinsured motorist coverage under the Stockdale Policy.

         The combined recovery, however, was insufficient to meet Stockdale’s medical needs.

3
 “[Uninsured or ‘UM’] coverage applies when an insured suffers injury or damage caused by a third-party tortfeasor
who is uninsured, whereas [Underinsured or ‘UIM’] coverage is triggered when a third-party tortfeasor injures or
damages an insured and the tortfeasor lacks sufficient insurance coverage to compensate the insured in full.”
Gallagher, 201 A.3d at 132 n.1.
4
  To give a stylized example of how stacking works, imagine an insured with two insurance policies. The first
covered her family’s two automobiles and provided $10,000 in underinsured motorist coverage per vehicle. The
second covered the insured’s motorcycle and provided $5,000 in underinsured motorist coverage for her bike. If the
insured elected to “stack” her coverage, then she could recover a total of $25,000 in underinsured motorist coverage
for an accident involving any of the vehicles—$20,000 in coverage from the first policy (intra-policy stacking) plus
the $5,000 from the second (inter-policy stacking).


                                                         2
           Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 3 of 11




Accordingly, on February 7, 2018, Stockdale made a claim under the Sanders Policy for

underinsured motorist coverage, on the basis that the Sanders Policy provided that Allstate “will

pay damages to an insured person for bodily injury which an insured person is legally entitled to

recover,” and defined “insured person” to include “any resident relative” of the policyholders,

Mark and Jacqueline Sanders. Because she lived with her parents at the time of the accident,

Plaintiff claimed she was eligible to stack the underinsured coverage provided in the Sanders

Policy with the underinsured coverage provided in the Stockdale Policy.

        On February 14, 2018, Allstate denied the claim. It premised the denial on a provision of

the Sanders Policy called the “household exclusion,” which provided that

        Allstate will not pay any damages an insured person is legally entitled to recover
        because of . . . bodily injury to you or a resident relative while in, on, getting into
        or out of or when struck by a motor vehicle owned or leased by you or a resident
        relative which is not insured for Underinsured Motorist Coverage under this
        policy. 5

        Because she was not riding in one of the three vehicles covered by the Sanders Policy,

Allstate claimed that the household exclusion rendered Plaintiff ineligible to stack coverage

across the Sanders and Stockdale Policies. Plaintiff subsequently filed her Complaint, bringing

claims for individual and class relief and seeking $300,000 in underinsured benefits under the

Sanders policy.

        Allstate moved to dismiss Stockdale’s claim on March 28, 2019. In that motion, Allstate

argued that the Pennsylvania Supreme Court’s Gallagher decision, which had found the

household exclusion in the Gallagher plaintiff’s auto insurance policy unlawful, did not apply to

this case because the underlying events had occurred prior to Gallagher’s issuance on January

23, 2019. Allstate did not argue, however, that “this case [was] factually distinct from Gallagher


5
 The terms of Allstate’s household exclusion are typical of household exclusions in general and do not differ
materially from the terms of the exclusions at issue in the other cases discussed herein.

                                                         3
              Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 4 of 11




in [sic] some material way.” Stockdale, 390 F. Supp.3d at 607. On June 17, 2019, the Court

denied Defendant’s motion to dismiss in part.6 Id. at 613. The Court found that Gallagher had

announced a new rule of law and thus applied retroactively to cases such as Plaintiff’s which

were brought post-Gallagher but concerned events which occurred pre-Gallagher. Id.

           Defendant now moves for summary judgment, arguing that the facts of this case are

materially distinguishable from those at issue in Gallagher and that Gallagher does not preclude

the application of the Sanders Policy’s household exclusion. Defendant also moves for summary

judgment on Plaintiff’s remaining class claims. Plaintiff cross-moves for partial summary

judgment and requests that the Court enter judgment for $300,000 7 against Defendant on the

basis that Gallagher invalidated the household exclusion in the Sanders Policy.

        II.     STANDARD OF REVIEW

           These motions are governed by Federal Rule of Civil Procedure 56(a), which provides

that a “court shall grant summary judgment if the movant shows that there is no genuine dispute

as to material facts and the movant is entitled to judgment as a matter of law.” “Since the facts

are not in dispute, there is presented solely an issue of law as to which of these parties is entitled

to a judgment.” Price v. Int’l Bhd. of Teamsters, Chauffeurs, Warehousemen & Helpers of Am.,

1970 WL 791, at *1 (E.D. Pa. Sept. 22, 1970), aff’d, 457 F.2d 605 (3d Cir. 1972). Though this

case involves motions for summary judgment from both parties, the standards governing

summary judgment are “no different where there are cross-motions.” Lawrence v. City of

Philadelphia, Pa., 527 F.3d 299, 310 (3d Cir. 2008) (internal citations omitted).




6
 The Court granted Defendant’s motion to dismiss class claims stemming from occurrences prior to January 23,
2015 as barred by the statute of limitations.
7
    The parties agree that this is the amount Plaintiff would be entitled to if the household exclusion did not apply.


                                                              4
             Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 5 of 11




    III.      DISCUSSION 8

           Section 1738 of the MVFRL “governs the stacking of underinsured motorists benefits as

well as the waiver of such stacking.” State Farm Mut. Auto. Ins. Co. v. Powell, 879 F. Supp.

538, 540 (W.D. Pa. 1995).

           Subsection 1738(a) unambiguously states that the limits of coverage for each
           vehicle owned by an insured “shall be the sum of the limits for each motor vehicle
           as to which the injured person is an insured.” This provision specifically applies
           “when more than one vehicle is insured under one or more policies” providing for
           [uninsured and underinsured motorist] coverage. In other words, stacked
           [uninsured and underinsured motorist] coverage is the default coverage available
           to every insured and provides stacked coverage on all vehicles and all policies.

Gallagher, 201 A.3d at 137 (internal citations and alterations omitted) (emphasis added).

However, “insureds can choose to waive stacked coverage. If an insured decides to waive

stacked coverage, then the insured’s premiums must be reduced to reflect the different cost of

coverage.” Id. To effectuate such a waiver, “an insurer must provide the insured with a

statutorily-prescribed waiver form, which the named insured [i.e., the policyholder] must sign if

he wishes to reject the default provision of stacked coverage.” Id. In determining whether a

party is entitled to stacked coverage, “the relevant waiver is the one signed with respect to the

policy under which the stacked benefits are being sought.” Donovan v. State Farm Mut. Auto.

Ins. Co., 392 F. Supp.3d 545, 551 (E.D. Pa. 2019) (citing Craley v. State Farm Fire & Cas. Co.,

586 Pa. 484, 536 (2006)).

           In Gallagher, the Pennsylvania Supreme Court invalidated the household exclusion

where such an exclusion operates as a de facto waiver of stacked coverage—for example, where

the exclusion purports to waive coverage without requiring the insured to sign the statutorily

prescribed waiver form. Id. at 138.

8
  As a federal court siting in diversity, the Court here applies states substantive law, i.e., Pennsylvania law, Erie R.R.
v. Tompkins, 304 U.S. 64, 78 (1938), and is bound by the Pennsylvania Supreme Court’s interpretation of
Pennsylvania law, see In re Future Holdings Corp., 842 F.3d 247, 253 (3d Cir. 2016).

                                                            5
         Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 6 of 11




       The facts in Gallagher, as here, are straightforward. Plaintiff Gallagher was struck by a

truck while riding his motorcycle. Id. at 133. At the time of the accident, Gallagher had two

insurance policies, both from GEICO—one on his motorcycle, and another on his two

automobiles. The motorcycle policy provided for $50,000 of underinsured motorist coverage,

and the automobile policy for $100,000 of such coverage. Id. Gallagher selected and paid for

stacked coverage on both policies. Id. When the truck driver’s insurance and Gallagher’s

motorcycle policy were insufficient to cover Gallagher’s medical needs, Gallagher sought to

recover his stacked benefits and made a claim under his automobile policy. Id. GEICO denied

the claim pursuant to the household exclusion, however, because both the motorcycle and the

automobiles were covered under different policies. Id. Gallagher sued GEICO for coverage, and

the Pennsylvania Supreme Court ultimately found that the household exclusion,

       buried in an amendment, is inconsistent with the unambiguous requirements
       Section 1738 of the MVFRL under the facts of this case insomuch as it acts as a
       de facto waiver of stacked [underinsured motorist] coverage provided for in the
       MVFRL, despite the indisputable reality that Gallagher did not sign the
       statutorily-prescribed [underinsured motorist] coverage waiver form.

Id. at 138. The Court ultimately held that “these exclusions are unenforceable as a matter of

law.” Id. at 138. Though the Court did note certain facts which made Gallagher’s case “a prime

example of why household vehicle exclusions should not and cannot operate as a pretext to avoid

stacking,” id.—such as the fact that GEICO, having sold Gallagher both his motorcycle and

automobile policy, was aware of the potential for stacking—the Court generally “couched its

analysis in broad terms,” Donovan, 392 F. Supp. 3d at 552.

       Since Gallagher, federal courts sitting in diversity have had occasion to apply its holding

to different fact patterns. In Smith v. Nationwide Mutual Insurance Company, a district court

found that Gallagher applied where a plaintiff sought to stack benefits across policies issued by



                                                6
            Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 7 of 11




different insurers. 392 F. Supp.3d 540, 545 (E.D. Pa. 2019). The court held that the plaintiff-son

stated a valid breach of contract claim against his parents’ insurer after the insurer denied him

stacked benefits under his parents’ policy, notwithstanding the fact that the son and the parents

were insured by different companies. Id. 9 Rather than focusing on the fact that the Smith

plaintiff sought to stack across plans from different insurers while the Gallagher plaintiff had

sought to stack across plans from the same insurer, the Smith court found the knowing waiver

question—i.e., whether the policyholders had knowingly waived stacked coverage on the policy

under which coverage was being sought—to be the issue of legal significance. Id. Because the

parents had elected stacking, and because the “household vehicle exclusion in the [parents’]

policy . . . act[ed] as a ‘de facto waiver of stacked [underinsured motorist] coverage,’” the district

court found that the household exclusion violated the MVFRL. Id.

         Then, in Donovan, a district court held a household exclusion unenforceable where an

insurer denied a son’s claim for stacked benefits under his mother’s policy, despite the fact that

both the mother and the son had signed stacking waivers under their respective policies. 392 F.

Supp.3d at 552. The mother’s waiver (i.e., the waiver applicable to the policy under which

coverage was being sought) had explicitly disclaimed coverage for stacking across vehicles but

had not explicitly referenced stacking across policies. Id. at 548. The court reasoned that

because the waiver had only addressed intra-policy stacking, it had not been knowing as to inter-

policy stacking, and thus had violated the MVFRL. Id. at 552. In sum, the Donovan court held

that a waiver of intra-policy stacking does not automatically operate as a waiver of inter-policy

stacking.

         Defendants argue that, unlike in Smith and Donovan, Gallagher does not apply in this

9
  The son in both Smith and Donovan (discussed below), resided with their parents at the time of the accidents at
issue.


                                                          7
           Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 8 of 11




case. 10 First, they argue that Gallagher was a “narrow” decision that should be limited to its

facts. Second, they argue that the facts at hand “contrast sharply with the facts in Gallagher,”

such that its holding is inapplicable here. Specifically, they note that, unlike the Gallagher

plaintiff, Stockdale did not purchase stacking. And, they note that, unlike in Gallagher, “the two

policies plaintiff seeks to stack were purchased by two different insureds.”

        Allstate’s assertion that the Pennsylvania Supreme Court intended Gallagher to be a

“narrow” decision is misleading. Allstate makes much of a footnote stating that “[o]ur focus

here is narrow.” Gallagher, 201 A.3d at 138 n.8. That phrase, however, was written in the

context of explaining that the majority’s opinion did not endanger other, non-household

coverage exclusions such as “exclusions related to racing and other inherently dangerous

activities” 11 and does not narrow the scope of its holding as to the household exclusion. Id. The

Pennsylvania Supreme Court must be presumed to have meant what it said when it wrote that

“household vehicle exclusions should not and cannot operate as a pretext to avoid stacking” and

that “these exclusions are unenforceable as a matter of law,” and this Court declines to read any

limiting language into that clear pronouncement.

        Allstate also makes much of the fact that, in August 2019—just seven months after

issuing Gallagher—the Pennsylvania Supreme Court cited approvingly to Eichelman v.

Nationwide Insurance Company, 711 A.2d 1006, 1008 (1998) in Safe Auto, 214 A.3d at 1266. In


10
  Defendants also argue that Donovan, which is currently on appeal, was wrongly decided and that this Court
should not rely on Donovan pending the appeal. Of course, Donovan is not binding on this Court, and this decision
does not depend on Donovan’s continuing validity. Until the Third Circuit rules, however, Donovan remains valid
persuasive authority.
11
   The Pennsylvania Supreme Court’s cautionary words have informed subsequent decisions. In Barnhart v.
Travelers Home & Marine Insurance Company, for example, a district court declined to interpret Gallagher as
invalidating the “regular use exclusion.” 2019 WL 5557374, at *4 (W.D. Pa. Oct. 28, 2019). And, in August 2019,
the Pennsylvania Supreme Court itself declined to invalidate the “unlisted resident driver exclusion” in Safe Auto
Insurance Company v. Oriental-Guillermo, 214 A.3d 1257, 1259 (Pa. 2019).


                                                        8
            Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 9 of 11




Eichelman, the Pennsylvania Supreme Court enforced a household exclusion and held that “a

person who lived with his parents could not recover under their policy after he suffered injury

riding his motorcycle.” Butta v. GEICO Cas. Co., 383 F. Supp.3d 426, 431 (E.D. Pa. 2019)

(citing Eichelman, 711 A.2d at 1010). The Eichelman plaintiff did not have any underinsured

motorist coverage on his motorcycle, however, meaning stacking and stacking waivers were not

at issue. See Eichelman, 711 A.2d at 1007; see also Butta, 383 F. Supp.3d at 431 (suggesting

that Gallagher and Eichelman are not in conflict because Eichelman “had no occasion to discuss

stacking”). Eichelman and Gallagher are not in conflict. And, the Supreme Court’s citation to

Eichelman, post-Gallagher, does not narrow Gallagher’s holding.

         Furthermore, while it is a truism that cases must be decided on their facts, the contrasting

facts that Allstate identifies are not material and therefore do not meaningfully distinguish this

case from Gallagher. The fact that Stockdale did not purchase stacking “is irrelevant” because

“it is the [Sanders’] lack of waiver” that has legal significance. Donovan, 392 F. Supp.3d at 549.

Per the Pennsylvania Supreme Court’s decision in Craley, it is the coverage elections for the

policy under which coverage is being sought that are controlling, not the coverage elections of

the person seeking coverage. 586 Pa. at 536. Here, Stockdale is making a claim under the

Sanders Policy, so it is her parents’ coverage election—as relevant here, their decision to

purchase stacked coverage—which is significant. While Allstate emphasizes the seeming

unfairness of allowing Stockdale to recover stacked benefits that she did not pay for, Allstate

does not contest that Stockdale, as a “resident relative,” is an “insured person” under the Sanders

Policy. 12 Stockdale may not have purchased stacked coverage for herself, but her parents


12
  If Allstate contests the unfairness of allowing Stockdale to recover under the Sanders Policy, it may as well also
contest the supposed unfairness of allowing any person other than the policyholder (who is presumably the person
paying for the coverage) to recover under a policy at all. Allstate, however, includes resident relatives as “insured
persons” in its policies, and, as the drafter of the insurance contract, must be held to the terms that it devised. C.f.

                                                            9
          Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 10 of 11




purchased such coverage for all “resident relative[s]” in their household, and “an insured should

receive the coverage for which he has paid.” Gallagher, 201 A.3d at 138.

        The fact that Stockdale is seeking to stack policies purchased by two differed insureds is

also irrelevant. The MVFRL requires a knowing waiver of stacking regardless of who is buying

the insurance or who the insurance is being bought from. Since the coverage elections of the

Sanders Policy control, the relevant question is whether Sanders waived stacking, and the answer

to that questions is unquestionably “no.”

        Despite Allstate’s insistence that Gallagher is distinguishable, the facts in this case are in

fact much closer to those in Gallagher than the facts in Smith and Donovan—both cases in which

district courts founds Gallagher applicable. In Smith, plaintiff-son and his parents had different

insurers. Here, by contrast, as in Gallagher, both Stockdale and the Sanders were insured by the

same insurer, Allstate. In Donovan, both plaintiff-son and his mother had signed a stacking

waiver, while here, the Sanders did not sign a waiver and paid for stacking. Notwithstanding

these differences with Gallagher, both the Smith and Donovan courts found that Gallagher

applied because they focused on the fact of critical significance to the Gallagher court: the

existence of a valid stacking waiver. Because neither the policyholders in Smith nor Donovan

(i.e., the parent) had knowingly waived the stacking coverage which an insured (i.e., the child)

was subsequently denied pursuant to a household exclusion, the courts in those cases found the

exclusion violated the MVFRL’s waiver requirement. The same is true in this case.

        Here, it is undisputed that Stockdale is making a claim under the Sanders Policy and that

she was an insured under that policy. Because it is also undisputed that the Sanders did not

waive stacked coverage, and because a household exclusion “cannot operate as a pretext to avoid



Dwyer v. Mayer, 26 Pa. D. & C.3d 401, 412 (Pa. Com. Pl. 1982).

                                                      10
           Case 2:19-cv-00845-WB Document 37 Filed 02/27/20 Page 11 of 11




stacking” or a “de facto waiver” of stacked coverage, the household exclusion in the Sanders

Policy is “unenforceable as a matter of law.” See Gallagher, 201 A.3d at 138.

     IV.     CONCLUSION

        Because Gallagher is controlling in this case, Allstate’s Motion for Summary Judgment

shall be denied, and Stockdale’s Motion for Partial Summary Judgment shall be granted.

Allstate shall be required to pay the $300,000 in stacked coverage available to Stockdale under

the Sanders Policy. 13

        An appropriate Order follows.



February 27, 2020                                             BY THE COURT:


                                                              /s/Wendy Beetlestone, J.

                                                              _______________________________
                                                              WENDY BEETLESTONE, J.




13
  Defendant also argues that Stockdale’s class claims fail because her individual claim fails. Because Stockdale has
succeeded on her individual claim, the class claims will not be dismissed on this basis. Lusardi v. Xerox Corp., 975
F.2d 964, 974 (3d Cir. 1992) (explaining that before a class has been certified, the viability of the class claims
normally depends on the viability of the individual claim)

                                                        11
